DETAILED ACTION
This Action is in response to the Amendment for Application Number 17048110 received on 4/14/2022.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 20160262205) in view of Bapst et al. (US 20130226992).

Regarding claim 1, Flynn disclosed a local server (Flynn, [0005]. “host device” which acts as a local server for local clients; See also [0020] host device provides a WAN service to electronic device; [0026], “[0026] A host device, a proxy device, or a data provider all refer to any device with both WAN and LAN functionality that may be configured to provide network access to a client device”;  See examples of such a host device in [0026]) for managing an intermittent network, comprising: 
a processor (Flynn, [0005], “memory”); 
a memory communicatively coupled to the processor (Flynn, [0005], “processor coupled to the memory”); 
an internet connection manager to manage data transfer from the internet to the local server ([0007], Flynn’s host device manages Internet access for local clients; [0022], Flynn disclosed host device managing the downloading of data from the WAN/Internet to the client; [0033], “Network connection management”); 
a wireless local area network (LAN) access point to communicatively couple at least one local client device to the local server (Flynn, [0005], “wireless interface”, [0006] Flynn disclosed the host device providing/establishing via wireless interface a connection with the client); 
a local network manager to, when executed by the processor manage a network comprising the local client device to use the local server as a proxy server (Flynn, [0007], Flynn disclosed the host device managing the network connection of the client; [0023], “certain embodiments use the host as a proxy to check for available data for the client before completing the connectivity process”; see also [0026], “A host device, a proxy device, or a data provider all refer to any device with both WAN and LAN functionality that may be configured to provide network access to a client device“); and 
an update manager to: 
	manage core content on the local server (Flynn, [0059]-[0060], Flynn disclosed the proxy device storing/managing data locally at the proxy, stored in memory, managed in an in0memory table including client ID and the available data to be delivered, and managing the sending of that data to the client);
download data from the internet for the local client device (Flynn, [0038], “a connection advertisement 306 may be an advertisement for downlink data (e.g., a request that the proxy device check for downlink data)”; [0042], “Proxy device 304 may receive one or more responses from cloud service 303, including an indication that data is available. In some embodiments, the response 308 may include the actual data to be delivered to the client device 302.”; [0044], “The proxy device 304 may have already received such available data via response 308 from the cloud service 303.  The data may include one or more messages, email alerts, and/or other data to queued be delivered to the client device 302 using a downlink path via the proxy device 304”; [0050], “ system 300 will not initiate data transfer 313 between proxy device 304 and client device 302 until the available data has been received by proxy device 304”; See also [0059]-[0060] for further details of the proxy downloading/storing the data); and 
push core content to the local client device in response to a determination that the local client is communicatively coupled to the local server ([0066], “the available data may be provided to client device 302 using data transfer 313 after establishing a connection between a proxy device 304 and the client device 302.”;  Flynn, [0075], Flynn disclosed, “the proxy device may attempt to initiate a transfer to the client device upon receipt of all (or a portion) of the data”; [0077] “At block 510, the proxy device may send, via a wireless interface, the available data to the client device”).	
	Flynn did not explicitly disclose the update manager to:
		ensure the local client device comprises the core content by:
			determining what core content from the local server is stored on the local client device; and
			pushing core content that is on the local server that is not on the local client device to the local client device.
Bapst disclosed the update manager to:
		manage core content on the local server (Bapste, [0064], “The central proxy server 208 may also cache resources”; [0071] “In another aspect, the server may determine the priority for resources and push those resources to the requesting client instead of transmitting the manifest to the client.“;  The server therefore manages core content stored at the server);
		ensure the local client device comprises the core content by:
			determining what core content from the local server is stored on the local client device (Bapst, [0072], “ In block 462, the server may receive a request from a client to access a particular webpage. That request may include an identifier of the webpage that is requested (e.g., a URL), an identifier of the user agent, and information related to a current status of the client, in particular objects and resources related to the webpage that cached in memory and locally available to the client. This information enables the server to determine the objects and resources identified in the corresponding webpage manifest that are not already present on the requesting device.”,  Also, “In block 466, the server may compare the manifest to the client information received in block 462 to identify the resources and objects that need to be transmitted and assigned resource priorities to the information that needs to be transmitted to the client.”; [0080], “In operation 2, the client 110A may send a request for a webpage to a proxy server 208, along with its local cache status and network condition. In operation 3, based on the latest available manifest relating to the requested webpage, the proxy server 208 may determine what resources should be received by the client 110A by performing operations that may include: determining what resources are missing on the client side”;  The “local cache status” provided to the proxy server with the client’s original request allows the proxy to determine what objects the client has stored, thereby allowing for the pushing of only the missing objects); and
			pushing core content that is on the local server that is not on the local client device to the local client device (Bapst, [0072], “In block 466, the server may compare the manifest to the client information received in block 462 to identify the resources and objects that need to be transmitted and assigned resource priorities to the information that needs to be transmitted to the client”, and  “Alternatively, in block 468, the server may simply push the resources and objects to the client in the identified priority sequence.”).
	One of ordinary skill in the art would have been motivated to combine the teachings of Flynn and Bapst as they both involve a proxy managing the transfer of data between client and server, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Bapst’s technique of pushing missing data to the client upon a determination of the client’s already stored data, as doing so would provide the benefit of facilitating efficient transfer of queued data between Flynn’s cloud service and the client device via the host device thereby further optimizing such data transfers (Flynn, [0047]), improving the efficiency and speed of page-loads, web applications, and network communications (Bapst, [0003]), making the system more desirable to use by its customers.

Regarding claim 7, Flynn and Bapst disclosed the local server of claim 1, wherein the local client device is a printing device (Flynn, [0103]  “multi-function device”; See also [0157], “printer”).

Regarding claim 8, Flynn and Bapst disclosed the local server of claim 1, wherein the downloaded data comprises executable programs, data files, video files, audio files, audio-video files, documents, or combinations thereof (Flynn, [0007], Bapst, [0062]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 20160262205) in view of Bapst et al. (US 20130226992) and further in view of He et al. (US 20160142914).

Regarding claim 2, Flynn and Bapst disclosed the local server of claim 1, comprising: a discovery manager to discover the local client device in the LAN (Flynn, [0022], Host device configured to identify a type of network connection requested, and in response to receiving such a connection advertisement, a host device may send a query or request for downlink data to the WAN, where the query includes the client ID, to which the host device may then send a connection request to the client device and establish a connection;  See also Fig. 1, Wifi or BT for connection which involves discovery).
	Flynn and Bapst did not explicitly disclose a configuration manager to automatically configure the local client device.
	He disclosed a configuration manager to automatically configure the local client device (He, [0014], [0026], He disclosed a gateway of an internal network “configuring a proxy server that is upstream from or at the same level as the access security entity that protects the internal network, this configuration making it possible to open access to the internal network for the authenticated terminal via the access security entity” and [0028] an application is generated and transmitted to the web browser of the terminal and enables it to be authenticated with the internal network. This application is generated so as to trigger the setting up of a connection between the terminal and the proxy server when the application is executed by the browser of the terminal;  The application configures the browser of the terminal).
	One of ordinary skill in the art would have been motivated to combine the teachings of He with Flynn and Bapst as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate He’s access technique within the teachings of Flynn and Bapst in order provide a level of access for protecting the internal network without compromising the internal network (He, [0013]), thereby making the system more desirable to use by its customers.

Regarding claim 3, Flynn, Bapst, and He disclosed the local server of claim 2, wherein the configuration manager automatically configures the proxy settings of a browser of the local client device (He, [0017], “a generation step of generating a first application from parameters of the determined set of connection parameters, said first application being protected using at least one determined portion of the authentication data and being suitable, on being executed by the web browser of the terminal, for setting up a connection between the terminal and the proxy server by using the parameters”;  He’s generated application executed by the web browser configures settings for connection to the proxy server).  See motivation to combine above.

Regarding claim 4, Flynn, Bapst, and He disclosed the local server of claim 2, wherein the configuration manager installs a local agent on the local client device, wherein the local agent defines how the local client device communicates with the local server (He, [0013] “installing and running a dedicated application on the client's terminal“; [0017], “a generation step of generating a first application from parameters of the determined set of connection parameters, said first application being protected using at least one determined portion of the authentication data and being suitable, on being executed by the web browser of the terminal, for setting up a connection between the terminal and the proxy server by using the parameters”;  See also [0072]-[0074]).  See motivation to combine above.

Regarding claim 5, Flynn and Bapst disclosed the local server of claim 1, but did not explicitly disclose wherein the local server restricts the local client device from accessing the internet through the local server.
	In an analogous art, He disclosed wherein the local server restricts the local client device from accessing the internet through the local server (He, [0026]-[0027], He disclosed a proxy server configured to open access to the internal network for the authenticated terminal via the access security entity (in other words, requests coming from the authenticated terminal are given access to the internal network and correspondingly requests made to that terminal are allowed to leave the internal network).
One of ordinary skill in the art would have been motivated to combine the teachings of He with Flynn and Bapst as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate He’s access technique within the teachings of Flynn and Bapst in order provide a level of access for protecting the internal network without compromising the internal network (He, [0013]), thereby making the system more desirable to use by its customers.

Claims 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 20160262205) in view of Bapst et al. (US 20130226992) and further in view of Johansson et al. (US 10341345).

Regarding claim 6, Flynn and Bapst disclosed the local server of claim 1, but did not explicitly disclose wherein the local server, when access to the internet is obtained, downloads a configuration file, the configuration file comprising instructions for the local server to manage the local client device.
	In an analogous art, Johansson disclosed wherein the local server, when access to the internet is obtained, downloads a configuration file, the configuration file comprising instructions for the local server to manage the local client device (Johansson,  col. 16, line 60 through col. 17, line 3, “authenticating content provider 150, and may request that the trusted proxy server 702 confirm that the browser application 116 asserts one of the appropriate configurations. In further embodiments, the request may include criteria for evaluating appropriate browser configurations. Still further, in some embodiments, criteria or verified browser configurations may be transmitted from the authenticating content provider 150 to the trusted proxy server 702 prior to the content request from the client computing device 102, and the trusted proxy server 702 may utilize these configurations or criteria at (5)”).
One of ordinary skill in the art would have been motivated to combine the teachings of Johansson with Flynn and Bapst as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Johansson’ proxy configuration technique within the teachings of Flynn and Bapst in order properly configure such devices according to appropriate configurations (Johansson, col. 16, line 60 through col. 17, line 3), thereby validating proper operation of the system as a whole, making the system more desirable to use by its customers.

Regarding claim 9, Flynn and Bapst disclosed the local server of claim 1, but did not explicitly disclose wherein: 
the downloaded data comprises at least one executable application; and 
the update manager instructs the local client device to install the at least one executable application.
In an analogous art, Johansson disclosed wherein the downloaded data comprises at least one executable application and the update manager instructs the local client device to install the at least one executable application (Johansson, col. 4, line 65 through col. 5, line 5, secured browser management portal 154 can cause the provisioning of one or more versions of a programmatically configured browser applications 116; col. 16, lines 3-18, Johansson disclosed “ a management portal, such as the secured browser management portal 154, may transmit (or cause transmission of) a browser application 116 to the trusted proxy server 702, which may in turn transmit the browser application 116 to the client computing device 102”;  See col. 6, lines 49-61, browser application amounts to an executable application; Provisioning the browser application by sending it through the proxy amounts the proxy instructing the client to install the application; col. 16, line 65 through col. 7, line 5, “verified browser configurations may be transmitted from the authenticating content provider 150 to the trusted proxy server 702 prior to the content request from the client computing device 102, and the trusted proxy server 702 may utilize these configurations or criteria at (5)”;  See Fig. 3A Deploy Secure Browser to the client)
One of ordinary skill in the art would have been motivated to combine the teachings of Johansson with Flynn and Bapst as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Johansson’ proxy configuration technique within the teachings of Flynn and Bapst in order properly configure such devices according to appropriate configurations (Johansson, col. 16, line 60 through col. 17, line 3), thereby validating proper operation of the system as a whole, making the system more desirable to use by its customers.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 20160262205) in view of Bapst et al. (US 20130226992) and further in view of Yoshimoto (20030200279).

Regarding claim 10, Flynn and Bapst disclosed the local server of claim 1, but did not explicitly disclose wherein the timing of the downloading of the data is managed by the local server based on quality and speed of a connection to the internet.
In an analogous art, Yoshimoto disclosed wherein the timing of the downloading of the data is managed by the local server based on quality and speed of a connection to the internet (Yoshimoto, [0004], Yoshimoto disclosed the concept of “providing a high quality line of a type with a guaranteed communication speed with hourly base charge” by which “a contract is made for connection to this high quality line for only a predetermined time period, in addition to connection to an always-on low quality connecting line. Then, by downloading web information to the proxy server in advance within a period in which the high quality line can be used, as in the above-mentioned case of the transportation means, it becomes possible for even an office that cannot afford to be always connected to the high quality line to provide cheap and comfortable web access to the user.”). 
One of ordinary skill in the art would have been motivated to combine the teachings of Yoshimoto as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Yoshimoto’s proxy download technique within the teachings of Flynn and Bapst in order to provide “efficient web access” (Yoshimoto, [0001]) at times when a high quality line can be used at times where the costs are reduced (Yoshimoto, [0003]), thereby increasing desirability of use by its customers.

Regarding claim 11, Flynn and Bapst disclosed the local server of claim 1, but did not explicitly disclose wherein the update manager: 
stores at least one web page obtained from the internet on the local server; and serves the at least one web page to the local client device to mitigate the intermittent network connection.
In an analogous art, Yoshimoto disclosed wherein the update manager: 
stores at least one web page obtained from the internet on the local server; and serves the at least one web page to the local client device to mitigate the intermittent network connection (Yoshimoto, [0058], Yoshimoto provides an embodiment where the storage server 6 may be within proxy server 1; [0034], information in which the user might be interested in can be stored at the storage server/proxy in advanced; See also [0059] to which the website is stored at the proxy server;  The concept of Yoshimoto is with regards to mitigating the use of low quality lines [0004];  The intended use of the limitation “to mitigate the intermittent network connection” does not result in a structural difference between the claimed invention and the prior art.  Regardless, Yoshimoto at paragraph [0013] explicitly disclosed the teachings of the invention for the purpose of utilizing a high quality line that has a lower error rate and it is therefore evident that such is for the intended use of mitigating intermittent network connections as claimed).
One of ordinary skill in the art would have been motivated to combine the teachings of Yoshimoto as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Yoshimoto’s proxy download technique within the teachings of Flynn and Bapst in order to provide “efficient web access” (Yoshimoto, [0001]) at times when a high quality line can be used at times where the costs are reduced (Yoshimoto, [0003]), thereby increasing desirability of use by its customers.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 20160262205) in view of Bapst et al. (US 20130226992) and further in view of Jenkins et al. (US 9460220).

Regarding claim 12, Flynn and Bapst disclosed the local server of claim 1, but did not explicitly disclose wherein the update manager: 
determines available disk space on the local client device; and 
transfers data to the local client device to optimize utilization of the LAN by the local client device based on the available disk space on the local client device.
	In an analogous art, Jenkins disclosed wherein the update manager: 
determines available disk space on the local client device (Jenkins, col. 3, line 58-60, “Intermediary system 104 providing a proxy service to a client; col. 3, line 62 through col. 4, line 5, device characteristics provided to intermediary device; col. 5, lines 24-35; device characteristics include hard disk 212 free space); and 
transfers data to the local client device to optimize utilization of the LAN by the local client device based on the available disk space on the local client device (Jenkins, col. 4, lines 15-30, Jenkins disclosed the intermediary providing content that is optimized according to the characteristics of the client device).
One of ordinary skill in the art would have been motivated to combine the teachings of Jenkins as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Jenkins’s proxy download technique within the teachings of Flynn and Bapst in order to provide efficient web access to content that is optimized for the particular client device, thereby improving performance of the content providing system as a whole, increasing desirability of use by its customers.

Regarding claim 13, Flynn and Bapst disclosed the local server of claim 1, but did not explicitly disclose an analytics manager to retrieve analytics data from the local client device.
	In an analogous art, Jenkins disclosed an analytics manager to retrieve analytics data from the local client device (Jenkins, col. 4, lines 30-55, Jenkins disclosed the intermediary system receiving performance metrics from client devices 104 indicating how requested and recommended content performed on the specific device, such as memory utilization and CPU utilization during rendering and user interaction a network resource).
One of ordinary skill in the art would have been motivated to combine the teachings of Jenkins as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Jenkins’s proxy download technique within the teachings of Flynn and Bapst in order to provide content to the client devices according to performance data in order to allow for a satisfactory experience or optimal performance on such devices (Jenkins, col. 4, lines 50-55), thereby increasing desirability of use by its customers.

Claims 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 20160262205) in view of Bapst et al. (US 20130226992), Yoshimoto (20030200279), and Jenkins et al. (US 9460220) and further in view of He et al. (US 20160142914).

Regarding claim 14, Flynn disclosed a method of managing an intermittent network, comprising: 
with a local network manager executed by a processor of a local server, managing at least one local client device to use the local server as a proxy server (Flynn, [0007], Flynn disclosed “a client device may be able to achieve Internet access via connecting to a host device with Internet access“; the host device managing the network connection of the client; [0023], “certain embodiments use the host as a proxy to check for available data for the client before completing the connectivity process”; see also [0026], “A host device, a proxy device, or a data provider all refer to any device with both WAN and LAN functionality that may be configured to provide network access to a client device“); 
with an internet connection manager executed by the processor of the local server, transferring data between an internet and the local server (Flynn, [0007], Flynn’s host device manages Internet access for local clients; [0022], Flynn disclosed host device managing the downloading of data from the WAN/Internet for the client; [0033], “Network connection management”); 
with an update manager, downloading data from the internet for the local client device (Flynn, [0038], “a connection advertisement 306 may be an advertisement for downlink data (e.g., a request that the proxy device check for downlink data)”; [0042], “Proxy device 304 may receive one or more responses from cloud service 303, including an indication that data is available. In some embodiments, the response 308 may include the actual data to be delivered to the client device 302.”; [0044], “The proxy device 304 may have already received such available data via response 308 from the cloud service 303.  The data may include one or more messages, email alerts, and/or other data to queued be delivered to the client device 302 using a downlink path via the proxy device 304”; [0050], “ system 300 will not initiate data transfer 313 between proxy device 304 and client device 302 until the available data has been received by proxy device 304”; See also [0059]-[0060] for further details of the proxy downloading/storing the data);
managing core content on the local server (Flynn, [0059]-[0060], Flynn disclosed the proxy device storing/managing data locally at the proxy, stored in memory, managed in an in0memory table including client ID and the available data to be delivered, and managing the sending of that data to the client);
sending core content downloaded from the internet by the local server to the local client device ([0066], “the available data may be provided to client device 302 using data transfer 313 after establishing a connection between a proxy device 304 and the client device 302.”;  Flynn, [0075], Flynn disclosed, “the proxy device may attempt to initiate a transfer to the client device upon receipt of all (or a portion) of the data”; [0077] “At block 510, the proxy device may send, via a wireless interface, the available data to the client device”).
Flynn did not explicitly disclose ensuring the local client device comprises the core content by determining what core content from the local server is stored on the client device, and sending core content downloaded from the internet by the local server that is not on the local client device to the local client device.
Bapst disclosed ensuring the local client device comprises the core content by determining what core content from the local server is stored on the client device, and sending core content downloaded from the internet by the local server that is not on the local client device to the local client device (Bapste, [0064], “The central proxy server 208 may also cache resources”; [0071] “In another aspect, the server may determine the priority for resources and push those resources to the requesting client instead of transmitting the manifest to the client.“;  The server therefore manages core content stored at the server; [0072], “ In block 462, the server may receive a request from a client to access a particular webpage. That request may include an identifier of the webpage that is requested (e.g., a URL), an identifier of the user agent, and information related to a current status of the client, in particular objects and resources related to the webpage that cached in memory and locally available to the client. This information enables the server to determine the objects and resources identified in the corresponding webpage manifest that are not already present on the requesting device.”;  A determination of what objects/resources are not already present requires a determination of what objects/resources are already present to make such a determination; Also, “In block 466, the server may compare the manifest to the client information received in block 462 to identify the resources and objects that need to be transmitted and assigned resource priorities to the information that needs to be transmitted to the client.”, Also, “In block 466, the server may compare the manifest to the client information received in block 462 to identify the resources and objects that need to be transmitted and assigned resource priorities to the information that needs to be transmitted to the client”, and  “Alternatively, in block 468, the server may simply push the resources and objects to the client in the identified priority sequence.”; [0080], “In operation 2, the client 110A may send a request for a webpage to a proxy server 208, along with its local cache status and network condition. In operation 3, based on the latest available manifest relating to the requested webpage, the proxy server 208 may determine what resources should be received by the client 110A by performing operations that may include: determining what resources are missing on the client side”;  The “local cache status” provided to the proxy server with the client’s original request allows the proxy to determine what objects the client has stored, thereby allowing for the pushing of only the missing objects
One of ordinary skill in the art would have been motivated to combine the teachings of Flynn and Bapst as they both involve a proxy managing the transfer of data between client and server, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Bapst’s technique of pushing missing data to the client upon a determination of the client’s already stored data, as doing so would provide the benefit of facilitating efficient transfer of queued data between Flynn’s cloud service and the client device via the host device thereby further optimizing such data transfers (Flynn, [0047]), improving the efficiency and speed of page-loads, web applications, and network communications (Bapst, [0003]), making the system more desirable to use by its customers.
Flynn and Bapst did not explicitly disclose wherein the transferring data between an internet and the local server is based on a quality and speed of a connection to the internet.
In an analogous art, Yoshimoto disclosed disclose wherein the transferring data between an internet and the local server is based on a quality and speed of a connection to the internet (Yoshimoto, [0004], Yoshimoto disclosed the concept of “providing a high quality line of a type with a guaranteed communication speed with hourly base charge” by which “a contract is made for connection to this high quality line for only a predetermined time period, in addition to connection to an always-on low quality connecting line. Then, by downloading web information to the proxy server in advance within a period in which the high quality line can be used, as in the above-mentioned case of the transportation means, it becomes possible for even an office that cannot afford to be always connected to the high quality line to provide cheap and comfortable web access to the user.”). 
One of ordinary skill in the art would have been motivated to combine the teachings of Yoshimoto with the teachings of Flynn/Bapst as they both relate to providing access to local clients via a proxy, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Yoshimoto’s proxy download technique within the teachings of Flynn/Bapst in order to provide “efficient web access” (Yoshimoto, [0001]) at times when a high quality line can be used at times where the costs are reduced (Yoshimoto, [0003]), thereby increasing desirability of use by its customers.
Flynn Bapst and Yoshimoto did not explicitly disclose, with an analytics manager, retrieving analytics data from the local client device.
In an analogous art, Jenkins disclosed an analytics manager to retrieve analytics data from the local client device (Jenkins, col. 4, lines 30-55, Jenkins disclosed the intermediary system receiving performance metrics from client devices 104 indicating how requested and recommended content performed on the specific device, such as memory utilization and CPU utilization during rendering and user interaction a network resource).
One of ordinary skill in the art would have been motivated to combine the teachings of Jenkins with Flynn Bapst and Yoshimoto as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Jenkins’s proxy download technique within the teachings of Flynn Bapst and Yoshimoto in order to provide content to the client devices according to performance data in order to allow for a satisfactory experience or optimal performance on such devices (Jenkins, col. 4, lines 50-55), thereby increasing desirability of use by its customers.
Flynn, Bapst, Yoshimoto and Jenkins did not explicitly disclose wherein the local server restricts the local client device from accessing the internet through the local server.
In an analogous art, He disclosed wherein the local server restricts the local client device from accessing the internet through the local server (He, [0026]-[0027], He disclosed a proxy server configured to open access to the internal network for the authenticated terminal via the access security entity (in other words, requests coming from the authenticated terminal are given access to the internal network and correspondingly requests made to that terminal are allowed to leave the internal network).
One of ordinary skill in the art would have been motivated to combine the teachings of He with Flynn, Bapst, Yoshimoto and Jenkins as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate He’s access technique within the teachings of Flynn, Bapst, Yoshimoto and Jenkins in order provide a level of access for protecting the internal network without compromising the internal network (He, [0013]), thereby making the system more desirable to use by its customers.

Regarding claim 15, Flynn, Bapst, Yoshimoto, Jenkins, and He disclosed the method of claim 14, comprising: with a discovery manager executed by the processor, communicatively coupling the local client device to the LAN access point of the local server (Flynn, [0022], Host device configured to identify a type of network connection requested, and in response to receiving such a connection advertisement, a host device may send a query or request for downlink data to the WAN, where the query includes the client ID, to which the host device may then send a connection request to the client device and establish a connection;  See also Fig. 1, Wifi or BT for connection which involves discovery); and 
with a configuration manager, automatically configuring the local client device 
(He, [0014], [0026], He disclosed a gateway of an internal network “configuring a proxy server that is upstream from or at the same level as the access security entity that protects the internal network, this configuration making it possible to open access to the internal network for the authenticated terminal via the access security entity” and [0028] an application is generated and transmitted to the web browser of the terminal and enables it to be authenticated with the internal network. This application is generated so as to trigger the setting up of a connection between the terminal and the proxy server when the application is executed by the browser of the terminal;  The application configures the browser of the terminal).  See motivation above.

Regarding claim 17, Flynn, Bapst, Yoshimoto, Jenkins, and He disclosed the method of claim 14, wherein the configuration manager automatically configures the proxy settings of a browser of the local client device (He, [0017], “a generation step of generating a first application from parameters of the determined set of connection parameters, said first application being protected using at least one determined portion of the authentication data and being suitable, on being executed by the web browser of the terminal, for setting up a connection between the terminal and the proxy server by using the parameters”;  He’s generated application executed by the web browser configures settings for connection to the proxy server).    See motivation above.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 20160262205) in view of Bapst et al. (US 20130226992), Yoshimoto (20030200279) and Jenkins et al. (US 9460220) He et al. (US 20160142914), and further in view of Barisic et al. (US 9652460).

Regarding claim 16, Flynn, Bapst, Yoshimoto, Jenkins, and He disclosed the method of claim 14, comprising, with the analytics manager, transmitting the analytics data from the local server to a remote server (Fig. 1, Intermediary 104, Storage Server 103, col. 4, lines 40-45, “The intermediary system 104 can store these performance metrics in the storage server 103”).
	While it is plainly apparent that the transmission of data between devices is based on characteristics of the connection between such devices, the combined teachings of Flynn, Bapst Yoshimoto, Jenkins, and He did not explicitly disclose the transmission of data to be “based on at least a network speed and bandwidth available.”
	In an analogous art, Barisic disclosed a method of transferring and uploading files to optimize for the quality of network connection (e.g. by choosing a quality/size of upload based on network speed and/or bandwidth)” (Barisic, col. 6, lines 56-67) in which Barisic does not limit to any particular type of file (col. 22, lines 40-45) and therefore provides evidence that it was well known in the art to transfer data based at least on a network speed and bandwidth available.
	One of ordinary skill in the art would have been motivated to combine the data transfer teachings of Barisic within Flynn, Bapst, Yoshimoto, Jenkins, and He as the combined teachings involve the transfer of files, and Barisic provides a technique for improving such transfer.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the well-known data transfer technique of Barisic within the combined teachings of Flynn, Bapst, Yoshimoto, Jenkins, and He, as such amounts to applying a known data transfer technique to similar devices in the same way, to yield the predictable results of optimizing any and all data transfers, thereby improving overall efficiency of the system as a whole.
	
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 20160262205) in view of Bapst et al. (US 20130226992), Yoshimoto (20030200279), Jenkins et al. (US 9460220) and further in view of Price et al. (US 20060026304).

Regarding claim 18, Flynn disclosed a computer program product for managing an intermittent network, the computer program product comprising: 
A non-transitory computer readable storage medium comprising computer usable program code embodied therewith (Flynn, [0004], [0060], [0116], Flynn disclosed a medium as claimed), the computer usable program code to, when executed by a processor: 
with a local network manager, manage at least one local client device to use the local server as a proxy server (Flynn, [0007], Flynn disclosed “a client device may be able to achieve Internet access via connecting to a host device with Internet access“; the host device managing the network connection of the client; [0023], “certain embodiments use the host as a proxy to check for available data for the client before completing the connectivity process”; see also [0026], “A host device, a proxy device, or a data provider all refer to any device with both WAN and LAN functionality that may be configured to provide network access to a client device“); and
with an internet connection manager, manage data transfer from an internet to the local server (Flynn, [0007], Flynn’s host device manages Internet access for local clients; [0022], Flynn disclosed host device managing the downloading of data from the WAN/Internet for the client; [0033], “Network connection management”);
with an update manager:
download data from the internet for the local client device (Flynn, [0038], “a connection advertisement 306 may be an advertisement for downlink data (e.g., a request that the proxy device check for downlink data)”; [0042], “Proxy device 304 may receive one or more responses from cloud service 303, including an indication that data is available. In some embodiments, the response 308 may include the actual data to be delivered to the client device 302.”; [0044], “The proxy device 304 may have already received such available data via response 308 from the cloud service 303.  The data may include one or more messages, email alerts, and/or other data to queued be delivered to the client device 302 using a downlink path via the proxy device 304”; [0050], “ system 300 will not initiate data transfer 313 between proxy device 304 and client device 302 until the available data has been received by proxy device 304”; See also [0059]-[0060] for further details of the proxy downloading/storing the data);
manage core content on the local server (Flynn, [0059]-[0060], Flynn disclosed the proxy device storing/managing data locally at the proxy, stored in memory, managed in an in0memory table including client ID and the available data to be delivered, and managing the sending of that data to the client); and 
sending core content to the local client device in response to a determination that the local client is communicatively coupled to the local server ([0066], “the available data may be provided to client device 302 using data transfer 313 after establishing a connection between a proxy device 304 and the client device 302.”;  Flynn, [0075], Flynn disclosed, “the proxy device may attempt to initiate a transfer to the client device upon receipt of all (or a portion) of the data”; [0077] “At block 510, the proxy device may send, via a wireless interface, the available data to the client device”).	
Flynn did not explicitly disclose the update manager to:
	ensure the local client device comprises the core content by:
		determining what core content from the local server is stored on the local client device; and
		sending core content downloaded from the internet by the local server that is not on the local client device to the local client device;
Bapst disclosed the update manager to:
	manage core content on the local server (Bapste, [0064], “The central proxy server 208 may also cache resources”; [0071] “In another aspect, the server may determine the priority for resources and push those resources to the requesting client instead of transmitting the manifest to the client.“;  The server therefore manages core content stored at the server);
ensure the local client device comprises the core content by:
		determining what core content from the local server is stored on the local client device (Bapst, [0072], “ In block 462, the server may receive a request from a client to access a particular webpage. That request may include an identifier of the webpage that is requested (e.g., a URL), an identifier of the user agent, and information related to a current status of the client, in particular objects and resources related to the webpage that cached in memory and locally available to the client. This information enables the server to determine the objects and resources identified in the corresponding webpage manifest that are not already present on the requesting device.”,  Also, “In block 466, the server may compare the manifest to the client information received in block 462 to identify the resources and objects that need to be transmitted and assigned resource priorities to the information that needs to be transmitted to the client.”; [0080], “In operation 2, the client 110A may send a request for a webpage to a proxy server 208, along with its local cache status and network condition. In operation 3, based on the latest available manifest relating to the requested webpage, the proxy server 208 may determine what resources should be received by the client 110A by performing operations that may include: determining what resources are missing on the client side”;  The “local cache status” provided to the proxy server with the client’s original request allows the proxy to determine what objects the client has stored, thereby allowing for the pushing of only the missing objects); and
		sending core content downloaded from the internet by the local server that is not on the local client device to the local client device (Bapst, [0072], “In block 466, the server may compare the manifest to the client information received in block 462 to identify the resources and objects that need to be transmitted and assigned resource priorities to the information that needs to be transmitted to the client”, and  “Alternatively, in block 468, the server may simply push the resources and objects to the client in the identified priority sequence.”).
	One of ordinary skill in the art would have been motivated to combine the teachings of Flynn and Bapst as they both involve a proxy managing the transfer of data between client and server, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Bapst’s technique of pushing missing data to the client upon a determination of the client’s already stored data, as doing so would provide the benefit of facilitating efficient transfer of queued data between Flynn’s cloud service and the client device via the host device thereby further optimizing such data transfers (Flynn, [0047]), improving the efficiency and speed of page-loads, web applications, and network communications (Bapst, [0003]), making the system more desirable to use by its customers.
Flynn and Bapst did not explicitly disclose wherein managing the data transfer from an internet to the local server is based on a quality and speed of a connection to the internet.
In an analogous art, Yoshimoto disclosed disclose wherein the transferring data between an internet and the local server is based on a quality and speed of a connection to the internet (Yoshimoto, [0004], Yoshimoto disclosed the concept of “providing a high quality line of a type with a guaranteed communication speed with hourly base charge” by which “a contract is made for connection to this high quality line for only a predetermined time period, in addition to connection to an always-on low quality connecting line. Then, by downloading web information to the proxy server in advance within a period in which the high quality line can be used, as in the above-mentioned case of the transportation means, it becomes possible for even an office that cannot afford to be always connected to the high quality line to provide cheap and comfortable web access to the user.”). 
One of ordinary skill in the art would have been motivated to combine the teachings of Yoshimoto with the teachings of Flynn/Bapst as they both relate to providing access to local clients via a proxy, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Yoshimoto’s proxy download technique within the teachings of Flynn/Bapst in order to provide “efficient web access” (Yoshimoto, [0001]) at times when a high quality line can be used at times where the costs are reduced (Yoshimoto, [0003]), thereby increasing desirability of use by its customers.
Flynn, Bapst and Yoshimoto did not explicitly disclose, with an analytics manager, retrieving analytics data from the local client device.
In an analogous art, Jenkins disclosed an analytics manager to retrieve analytics data from the local client device (Jenkins, col. 4, lines 30-55, Jenkins disclosed the intermediary system receiving performance metrics from client devices 104 indicating how requested and recommended content performed on the specific device, such as memory utilization and CPU utilization during rendering and user interaction a network resource).
One of ordinary skill in the art would have been motivated to combine the teachings of Jenkins with Flynn, Bapst and Yoshimoto as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Jenkins’s proxy download technique within the teachings of Flynn, Bapst and Yoshimoto in order to provide content to the client devices according to performance data in order to allow for a satisfactory experience or optimal performance on such devices (Jenkins, col. 4, lines 50-55), thereby increasing desirability of use by its customers.
Flynn, Bapst Yoshimoto and Jenkins did not explicitly disclose the update manager to track which resources on the local client device are to be updated.
In an analogous art, Price disclosed the update manager to track which resources on the local client device are to be updated (Price, [0007], Price disclosed a proxy system that can automatically communicate with multiple devices, determine the currently operating software contents and versions for each device, and automatically upgrade each device with updated software without requiring user intervention;  As such, Price disclosed a proxy system that tracks which resources on the local client device are to be updated, as claimed;  See also [0028] explicitly disclosing software revision levels compared with a list and based on the comparison, the system has the capability of determining that there are optional updates, critical updates, or additional software components available for one or more of the devices;  See [0025] device may act as a proxy server).
	One of ordinary skill would have been motivated to combine the teachings of Price with the combined teachings of Flynn, Bapst Yoshimoto and Jenkins as they all relate to providing proxy services to local clients, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Price’s automatic resource tracking and updating functionality within the combined teachings of Flynn, Bapst Yoshimoto and Jenkins in order to relieve device users from the inconvenient burden up manually updating software (Price, [0006]) thereby increasing desirability of use of the devices and system by its customers.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 20160262205) in view of Bapst et al. (US 20130226992), Yoshimoto (20030200279), Jenkins et al. (US 9460220) and further in view of Price et al. (US 20060026304), and further in view of He et al. (US 20160142914).

Regarding claim 19, Flynn, Bapst, Yoshimoto, Jenkins and Price disclosed the computer program product of claim 18, comprising computer usable program code to, when executed by the processor: 
with a discovery manager, communicatively couple the local client device to a local area network (LAN) access point of the local server (Flynn, [0022], Host device configured to identify a type of network connection requested, and in response to receiving such a connection advertisement, a host device may send a query or request for downlink data to the WAN, where the query includes the client ID, to which the host device may then send a connection request to the client device and establish a connection;  See also Fig. 1, Wifi or BT for connection; establishing the connection involves communicatively coupling the proxy and client);
with an update manager, determine what data is stored on the local client device and push missing data downloaded by the local server from the internet to the local client device (Flynn, [0066], “the available data may be provided to client device 302 using data transfer 313 after establishing a connection between a proxy device 304 and the client device 302.”;  Flynn, [0075], Flynn disclosed, “the proxy device may attempt to initiate a transfer to the client device upon receipt of all (or a portion) of the data”; [0077] “At block 510, the proxy device may send, via a wireless interface, the available data to the client device”; Bapst, [0080], “In operation 2, the client 110A may send a request for a webpage to a proxy server 208, along with its local cache status and network condition. In operation 3, based on the latest available manifest relating to the requested webpage, the proxy server 208 may determine what resources should be received by the client 110A by performing operations that may include: determining what resources are missing on the client side”;  The “local cache status” provided to the proxy with the client’s original request allows the proxy to determine what objects the client has stored, thereby allowing for the pushing of only the missing objects).
Flynn, Bapst, Yoshimoto, and Jenkins did not explicitly disclose with a configuration manager, automatically configure the local client device. 
He disclosed a configuration manager to automatically configure the local client device (He, [0014], [0026], He disclosed a gateway of an internal network “configuring a proxy server that is upstream from or at the same level as the access security entity that protects the internal network, this configuration making it possible to open access to the internal network for the authenticated terminal via the access security entity” and [0028] an application is generated and transmitted to the web browser of the terminal and enables it to be authenticated with the internal network. This application is generated so as to trigger the setting up of a connection between the terminal and the proxy server when the application is executed by the browser of the terminal; The application configures the browser of the terminal).
	One of ordinary skill in the art would have been motivated to combine the teachings of He with Flynn, Bapst Yoshimoto, and Jenkins as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate He’s access technique within the teachings of Flynn, Bapst, Yoshimoto, and Jenkins in order provide a level of access for protecting the internal network without compromising the internal network (He, [0013]), thereby making the system more desirable to use by its customers.

Regarding claim 20, Flynn, Bapst, Yoshimoto, and Jenkins disclosed the computer program product of claim 18, but did not explicitly disclose further comprising computer usable program code to, when executed by the processor and with the configuration manager, installs a local agent on the local client device, wherein the local agent defines how the local client device communicates with the local server.
In an analogous art, He disclosed computer usable program code to, when executed by the processor and with the configuration manager, installs a local agent on the local client device, wherein the local agent defines how the local client device communicates with the local server. (He, [0013] “installing and running a dedicated application on the client's terminal“; [0017], “a generation step of generating a first application from parameters of the determined set of connection parameters, said first application being protected using at least one determined portion of the authentication data and being suitable, on being executed by the web browser of the terminal, for setting up a connection between the terminal and the proxy server by using the parameters”;  See also [0072]-[0074]).  See motivation to combine above.
One of ordinary skill in the art would have been motivated to combine the teachings of He with Flynn, Bapst, Yoshimoto, and Jenkins as they all relate to providing access to local clients via a proxy, and as such, they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate He’s access technique within the teachings of Flynn, Bapst, Yoshimoto, and Jenkins in order provide a level of access for protecting the internal network without compromising the internal network (He, [0013]), thereby making the system more desirable to use by its customers.

Response to Arguments
The amendments to the independent claim(s) overcome the non-statutory, obviousness-type double patenting rejections and 35 USC 101/112 rejections.  The rejections have therefore been withdrawn.
Applicant’s arguments and amendments filed on 4/14/2022 with respect to the prior art rejections have been carefully considered but they are not deemed fully persuasive.  
Applicant asserts that the combined teachings of Flynn and Bapst fail to teach or suggest an update manager to: manage core content on the local server; download data from the internet for the local client device; ensure the local client device comprises the core content by: determining what core content from the local server is stored on the local client device; and pushing core content that is on the local server that is not on the local client device to the local client device in response to a determination that the local client is communicatively coupled to the local server [Response, 11-12].
Applicant’s analysis is that “Bapst describes the client itself doing these operations and not a local server that determines the contents of the local client device”.  [Response, 13].  
Examiner respectfully disagrees.
Bapst explicitly disclosed the proxy server managing core content on the local server (Bapste, [0064], “The central proxy server 208 may also cache resources”; [0071] “In another aspect, the server may determine the priority for resources and push those resources to the requesting client instead of transmitting the manifest to the client.“;  The server therefore manages core content stored at the server), as well as ensuring the local client device comprises the core content by:
	determining what core content from the local server is stored on the local client device (Bapst, [0072], “ In block 462, the server may receive a request from a client to access a particular webpage. That request may include an identifier of the webpage that is requested (e.g., a URL), an identifier of the user agent, and information related to a current status of the client, in particular objects and resources related to the webpage that cached in memory and locally available to the client. This information enables the server to determine the objects and resources identified in the corresponding webpage manifest that are not already present on the requesting device.”,  Also, “In block 466, the server may compare the manifest to the client information received in block 462 to identify the resources and objects that need to be transmitted and assigned resource priorities to the information that needs to be transmitted to the client.”; [0080], “In operation 2, the client 110A may send a request for a webpage to a proxy server 208, along with its local cache status and network condition. In operation 3, based on the latest available manifest relating to the requested webpage, the proxy server 208 may determine what resources should be received by the client 110A by performing operations that may include: determining what resources are missing on the client side”;  The “local cache status” provided to the proxy server with the client’s original request allows the proxy to determine what objects the client has stored, thereby allowing for the pushing of only the objects that the client does not have stored); and
	pushing core content that is on the local server that is not on the local client device to the local client device (Bapst, [0072], “In block 466, the server may compare the manifest to the client information received in block 462 to identify the resources and objects that need to be transmitted and assigned resource priorities to the information that needs to be transmitted to the client”, and  “Alternatively, in block 468, the server may simply push the resources and objects to the client in the identified priority sequence.”).
Applicant also asserts that Bapst fails to teach or suggest any sort of comparison of the core content on the local server with the core content on the local client device and letting such be the trigger for which content to push to the local client device.
Examiner respectfully disagrees.
Applicant’s assertion does not appear to directly correspond with that of which is claimed.  Regardless, as noted above, the teachings of Bapst explicitly disclosed a comparison of a manifest to the client information received in block 462 to identify the resources and objects that need to be transmitted and assigned resource priorities to the information that needs to be transmitted to the client (Bapst, [0072]).
	With respect to claim 2, Applicant asserts “He does not teach or suggest the configuration of any local client device but describes configuring the proxy server [Response, 14].
	Examiner respectfully disagrees.
He disclosed a configuration manager to automatically configure the local client device (He, [0014], [0026], He disclosed a gateway of an internal network “configuring a proxy server that is upstream from or at the same level as the access security entity that protects the internal network, this configuration making it possible to open access to the internal network for the authenticated terminal via the access security entity” and [0028] an application is generated and transmitted to the web browser of the terminal and enables it to be authenticated with the internal network. This application is generated so as to trigger the setting up of a connection between the terminal and the proxy server when the application is executed by the browser of the terminal; The application configures the browser of the terminal).  The application being generated and transmitted to the web browser to trigger the setting up of a connection is in fact a configuration of the browser of the terminal.
With respect to claim 6, Applicant asserts, the cited portions of Johansson “describes a browser configuration file, but it does not teach or suggest any configuration file which instructs regarding management of a local client device” [Response, 15].
Examiner respectfully disagrees.
The relied upon sections of Johansson (col. 16, line 60 through col. 17, line 3) disclosed the providing of criteria and verified browser configurations, which reasonably amount to the configuration file as claimed, because they do amount to instructions for the local server to manage the local client device, as the criteria amounts to instructions for evaluating appropriate browser configurations, and the browser configurations are in fact instructions for the local server to manage the local client device as they amount to instructions to configure the browser of the local client device to an appropriate configuration.
With regards to claim 10, Applicant asserts, “Yoshimoto merely describes a QOS contract and does not teach or suggest any determination about when to download data based on a current quality and speed” and further asserts that a QOS contract is a data structure and not a timing controller [Response, 16].
Examiner respectfully disagrees.
The limitation recites, “wherein the timing of the downloading of the data is managed by the local server based on quality and speed of a connection to the internet”.  The limitation makes no mention of any timing controller but generically recites that the timing of the downloading of the data is managed by the local server. Yoshimoto disclosed the concept of “providing a high quality line of a type with a guaranteed communication speed with hourly base charge” by which “a contract is made for connection to this high quality line for only a predetermined time period, in addition to connection to an always-on low quality connecting line. Then, by downloading web information to the proxy server in advance within a period in which the high quality line can be used, as in the above-mentioned case of the transportation means, it becomes possible for even an office that cannot afford to be always connected to the high quality line to provide cheap and comfortable web access to the user (Yoshimoto, [0004])  That is, the timing of downloading is managed according to the contract based on quality and speed of the connection to the internet.
With regards to claim 14, Applicant Applicant does not present any substantive arguments to distinguish the limitations of the claim from the cited prior art relied upon in the rejection.  Instead, Applicant: (1) reproduces language of the claim, and (2) asserts that the language of the claim is not taught.
Examiner further notes that a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference does not comply with the requirements of 37 C.F.R. 1.111(b).
For similar reasons presented above with respect to claim 1, the rejections are respectfully maintained.
Applicant’s arguments with respect to claim(s) 18, specifically with respect to the newly added limitation, “with an update manager, tracking which resources on the local client device are to be updated”, are moot in view of the new grounds of rejection made above, necessitated by the amendment.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khait et al. (US 20160344736) which disclosed an authentication proxy 120 is configured to direct the client device's 130-1 browser (not shown) to the compliance server 150 that would provide the various options for installing and/or running the agent 131 on the client device (Khait, [0057]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419